Title: To John Adams from Thomas Jefferson, 16 May 1777
From: Jefferson, Thomas
To: Adams, John


     
      Dear Sir
      Williamsburgh May 16. 1777
     
     Matters in our part of the continent are too much in quiet to send you news from hence. Our battalions for the Continental service were some time ago so far filled as rendered the recommendation of a draught from the militia hardly requisite, and the more so as in this country it ever was the most unpopular and impracticable thing that could be attempted. Our people even under the monarchical government had learnt to consider it as the last of all oppressions. I learn from our delegates that the Confederation is again on the carpet. A great and a necessary work, but I fear almost desperate. The point of representation is what most alarms me, as I fear the great and small colonies are bitterly determined not to cede. Will you be so good as to recollect the proposition I formerly made you in private and try if you can work it into some good to save our union? It was that any proposition might be negatived by the representatives of a majority of the people of America, or of a majority of the colonies of America. The former secures the larger the latter the smaller colonies. I have mentioned it to many here. The good whigs I think will so far cede their opinions for the sake of the Union, and others we care little for. The journals of congress not being printed earlier gives more uneasiness than I would ever wish to see produced by any act of that body, from whom alone I know our salvation can proceed. In our assembly even the best affected think it an indignity to freemen to be voted away life and fortune in the dark. Our house have lately written for a M.S. copy of your journals, not meaning to desire a communication of any thing ordered to be kept secret. I wish the regulation of the post office adopted by Congress last September could be put in practice. It was for the riders to travel night and day, and to go their several stages three times a week. The speedy and frequent communication of intelligence is really of great consequence. So many falshoods have been propagated that nothing now is beleived unless coming from Congress or camp. Our people merely for want of intelligence which they may rely on are become lethargick and insensible of the state they are in. Had you ever a leisure moment I should ask a letter from you sometimes directed to the care of Mr. Dick, Fredericksburgh: but having nothing to give in return it would be a tax on your charity as well as your time. The esteem I have for you privately, as well as for your public importance will always render assurances of your health and happiness agreeable. I am Dear Sir Your friend & servt.
     
      Th: Jefferson
     
    